Citation Nr: 1645353	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-30 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of basal cell carcinoma, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied service connection for basal cell carcinoma of the nose, to include as due to herbicide exposure.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is associated with VA's Veterans Appeals Control and Locator System (VACOLS).

The Board has reviewed the electronic records maintained in VACOLS, Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's claimed skin disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2010, prior to the initial unfavorable adjudication in May 2011.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.  Additionally, the VA has asked for and received relevant private medical treatment records relevant to this claim.  No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained medical opinions in April 2015 and October 2015. The opinions were adequate because the examiners reviewed the history, based their opinions on a medical examination of the Veteran, and provided a sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a skin disorder. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board remanded the case in in January 2015 to afford the Veteran a VA dermatological examination by a physician to include an opinion as to whether the Veteran's currently diagnosed basal cell carcinoma is etiologically related to service, to include herbicide exposure.  While the Veteran provided an appellate brief dated September 2016, asserting that the examination required a dermatologist, the remand specifically stated that a dermatological, or skin, exam and an opinion should be provided by a physician generally, and VA has specifically followed that guidance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, there is no objective evidence the assigned physicians were not competent to provide opinions in this matter. 

Moreover, as noted above, the agency of original jurisdiction substantially complied with the Board's remand directives by obtaining additional service records, verifying service, requesting in December 2010 that the Veteran identify any outstanding medical records, and scheduling a VA examination.  The directives having been substantially complied with, the matter again is before the Board. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malignant tumors, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For malignant tumors, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Finally, service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for basal cell carcinoma, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for a skin disability is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with basal cell carcinoma in September 2002, and therefore the first element of service connection (a current disability) has been met. 

Second, the Veteran has not argued, and service treatment records do not show, that basal cell carcinoma had its onset in service.  Instead, the Veteran has argued he was exposed to Agent Orange herbicides while in service.  Service personnel records reflect service in the Republic of Vietnam from August 1968 to August 1969.  Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii). Thus, an in-service event, injury or disease, specifically herbicide exposure, has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's skin disability and his active duty service. The Veteran has stated that his skin disability is causally related to his exposure to herbicides during service. However, the Veteran is not competent to opine as to the presence of a causal link between herbicide exposure and skin disabilities, as to do so requires medical expertise.  Jandreau, 492 F.3d at 1377.  The Veteran has not indicated that his skin disability has been persistent since service, and in fact his private physician's initial diagnosis of the basal cell carcinoma occurred in September 2002, over thirty-two years after his Vietnam service.  As there is no competent lay evidence concerning the presence of a causal relationship or persistent symptoms, the issue must be determined based on the medical evidence of record.

VA and private treatment records are silent for any notations of basal cell carcinoma prior to September 2002. Further, the private and VA treatment records associated with the claims file are silent for any indication that the Veteran's basal cell carcinoma is in any way related to his active duty service, to include his exposure to herbicides in Vietnam.  Private treatment records in the file show the Veteran was diagnosed in September 2002 for basal cell carcinoma of the dorsum of the nose and it was surgically removed in November 2002.  Reports from the Veteran's private pathology provider at that time, Dermpath Diagnostic, also show the Veteran had basal cell carcinoma.  However, these records do not relate the basal cell carcinoma to military service.  

In July 2014, the Veteran's private physician, Dr. J.R., provided an opinion that, given the nature of the Veteran's complexion, "it is as least likely as it is not that his skin cancer may have been caused by exposure to Agent Orange."  However, the use of the word "may" makes a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Therefore, as the opinion is speculative, it is entitled to no probative weight.  

Following the Board's remand of January 2015, the Veteran was provided with a comprehensive VA examination by a VA physician in April 2015 to determine the etiology of the claim for residuals of basal cell carcinoma.  The cited VA examination findings reveal a diagnosis of basal cell carcinoma.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner states that the basal cell carcinoma is not a presumptive condition of Agent Orange exposure and is less likely as not caused by the Agent Orange exposure.  This particular opinion carries little to no probative weight.  A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In October 2015, a VA addendum opinion was provided.  As part of this addendum opinion, the VA examiner reviewed an article provided by the Veteran's private physician, "Association between Agent Orange Exposure and Nonmelanotic Invasive Skin Cancer: A Pilot Study," originally published in January 2014, that statistically associated Agent Orange and non-melanotic invasive skin cancer.  The VA physician specifically reviewed the private physician's article, as well as all other VA and private medical evidence.  Per the VA physician, when the National Academy of Science (NAM) Institute of Medicine (IOM) last reviewed the contribution of Agent Orange to non-melanoma skin cancer (including basal cell cancer) in 2012, they found that the evidence of its causal association remained inconclusive.  There has been some additional research done on this issue in 2014, however, the data still appears to be inconclusive.  The VA examiner commented in his report that this research was specifically intended to serve as a pilot study, and had been careful to make no claims of definitive results.  Per the VA physician, in fact, the article's authors themselves indicated that there is only a "potential association" between Agent Orange and nonmelanotic skin cancer identified by their work.  The VA examiner further said that the article itself has several major shortcomings; the authors have been criticized for the use of the age-matched national population as the control group instead of other veterans, as well as for other methodological flaws.  

The Board places higher and significant probative value on the addendum opinion of the October 2015 VA examiner as to the issue of nexus.  That opinion was rendered after reviewing the Veteran's entire claims file, which included service treatment records, VA treatment records and opinions, and private treatment records and opinions.  The examiner provided a thorough and well-reasoned rationale on which he based his opinion, and as discussed herein, this opinion is consistent with the evidence in the claims file; this further bolsters the probative value of the VA examiner's opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the October 2015 VA addendum opinion is entitled to significant probative weight as to the issue of nexus, while the private physician's opinion carries no probative weight because it was speculative.  Therefore, the Board determines that the preponderance of the evidence is against a finding of a nexus between the claimed disability and the Veteran's active duty service.  As the third element is not met, service connection for a skin disability, to include the basal cell carcinoma, on a direct basis is not warranted.  38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, basal cell carcinoma is not recognized as chronic disease for VA purposes. 38 C.F.R. § 3.309(a).  Here, assuming that basal cell carcinoma is encompassed under the broader category of malignant tumors, which is listed as one of the diseases subject to presumptive service connection, the medical evidence does not show, and the Veteran does not allege, that his skin disability manifested in service or within one year of his separation from service.  Here, examination of all of the service medical records to include his separation examination of August 1969, his private medical records, and VA medical records do not indicate any manifestation of any malignant tumor disease or symptoms until September 2002.  As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology for a seizure disorder is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, as noted above the Veteran is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. Basal cell carcinoma is not included in the list of presumptive diseases. 38 C.F.R. § 3.309(e).  As such, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's skin disability is causally related to his service or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of basal cell carcinoma, to include as due to in-service herbicide exposure, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


